CARTER, C.J.,
concurring.
hi respectfully concur in the result reached in the majority opinion. I agree that the law clearly compels us to restrict our review of the evidence regarding the condition of the house to the same time that the City of Gonzales made its decision to condemn the property. Yet, I believe the result is unfortunate and seems harsh in light of our knowledge (albeit outside the record) that Union Planters Bank has attempted to rehabilitate the property while this case was on appeal.